Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 1 of 10 - Page ID#: 323




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

    W.O., et al.,                                      )
                                                       )
           Plaintiffs,                                 )       Civil No. 3:20-cv-00023-GFVT
                                                       )
    v.                                                 )
                                                       )       MEMORANDUM OPINION
    ANDREW G. BESHEAR, in his Official                 )               &
    Capacity as Governor of Kentucky, et al.,          )             ORDER
                                                       )
           Defendants.                                 )


                                         *** *** *** ***
          The coronavirus pandemic has brought about a virtually unprecedented time for our

nation. And this circumstance raises a unique legal question: can the Kentucky Attorney General

sue the Governor of Kentucky to enjoin the enforcement of certain executive orders? On April

2, 2020, then-plaintiff Allison Alessandro 1 filed suit seeking “injunctive and declaratory relief

against Governor Andrew Beshear and Attorney General Daniel Cameron” after Governor

Beshear issued executive orders instructing Kentuckians to refrain from interstate travel, except

in limited circumstances. [See R. 1.] Attorney General Cameron now moves to switch to the

other side of the “v.” and realign as a plaintiff as, after deliberation, he agrees with Plaintiffs’

assessment that the Executive Orders are unconstitutional. [R. 23.] For the reasons that follow,

the Attorney General’s motion will be GRANTED.

                                                   I

          To curb the spread of the coronavirus in the Commonwealth of Kentucky, Governor

Andrew Beshear has issued a series of executive orders limiting social interaction between



1
  On April 7, 2020, Ms. Alessandro filed an amended complaint adding two new plaintiffs, M.O. and
W.O., and then voluntarily dismissed her claims, apparently in part due to backlash from the public
related to the case. [R. 9; R. 12.]
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 2 of 10 - Page ID#: 324




Kentuckians. On March 30, 2020, as part of these efforts, Governor Beshear issued an executive

order instructing Kentuckians to refrain from interstate travel except “when required by

employment; to obtain groceries, medicine, or other necessary supplies; to seek or obtain care by

a licensed healthcare provider; to provide care for the elderly, minors, dependents, persons with

disabilities, or other vulnerable persons; or when required by court order.” Executive Order

2020-258. Those residents returning to Kentucky from out of state “must . . . self-quarantine for

fourteen days.” Id. Days later, Governor Beshear executed Executive Order 2020-266 which

further restricts travel into Kentucky. Pursuant to that order, “residents of any state other than

the Commonwealth of Kentucky may not travel into Kentucky,” except for the same limited

reasons allowed under Executive Order 2020-258. Out-of-state residents who enter Kentucky

despite the order “must upon their entry into Kentucky self-quarantine for 14 days.”

        The Attorney General now seeks to realign and challenge Executive Orders 2020-258 and

2020-266 (hereinafter “Travel Orders”) on behalf of the people of Kentucky. 2 [R. 23 at 2.]

Governor Beshear opposes this maneuver, arguing there is no legal mechanism which allows for

this type of realignment. [R. 31.] This unique disagreement can only be resolved after careful

consideration of the relevant procedural rules and governmental immunity doctrines.

                                                    II

                                                    A

        Before the Court can address whether Attorney General Cameron can proceed as a

Plaintiff, the first procedural question to be answered is whether he is a proper defendant in this

action. The Attorney General was originally named and served as a defendant in his official



2
 In addition to the Attorney General’s motion to realign, also pending before the Court is Plaintiffs W.O.
and M.O.’s Motion for Preliminary Injunction. [R. 11.] That motion, which asks the Court to enjoin the
enforcement of the Travel Orders, will be addressed by a separate order.
                                                    2
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 3 of 10 - Page ID#: 325




capacity. [See R. 9 at 4.] Prior to filing the present motion to realign, Attorney General

Cameron argued in his response to Plaintiffs’ preliminary injunction that he was not a proper

defendant. [R. 17 at 1.] The Court agrees. The Attorney General’s role as a Defendant is

minimal and he is immune from Plaintiffs’ claims under the Eleventh Amendment of the United

States Constitution. Id.

                                                    1

        In general, “a suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.” Will v. Mich. Dep't of State Police,

491 U.S. 58 (1989). Put simply, lawsuits against state officials are treated as lawsuits against the

State itself. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985). Many suits against a State are

barred by the State’s Eleventh Amendment sovereign immunity. See Will, 491 U.S. at

66. However, an exception to Eleventh Amendment sovereign immunity exists pursuant to the

doctrine set forth in Ex parte Young, 209 U.S. 123 (1908). Under Ex parte Young,

individuals who, as officers of the state, are clothed with some duty in regard to the enforcement

of the laws of the state, and who threaten and are about to commence criminal or civil

proceedings to enforce an unconstitutional act against certain parties may be enjoined by a

federal court from doing so. 209 U.S. at 155–56.

        The Sixth Circuit has indicated that courts “have not read Young expansively.”

Children’s Healthcare is a Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1415 (1996). According to

the Sixth Circuit, “Young does not apply when a defendant state official has neither enforced nor

threatened to enforce the allegedly unconstitutional state statute.” Id. Under Young, a state actor

“must have some connection with the enforcement” of the allegedly unconstitutional act, and this

connection must be “more than a bare connection.” Young, 209 U.S. at 157; Russell v.



                                                    3
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 4 of 10 - Page ID#: 326




Lundergan-Grimes, 784 F.3d 1037, 1047 (6th Cir. 2015). “General authority to enforce the laws

of the state is not sufficient to make government officials the proper parties to litigation

challenging the law.” Russell, 784 F.3d at 1048 (quoting 1st Westco Corp. v. Sch. Dist. Of

Philadelphia, 6 F.3d 108, 113 (3rd Cir. 1993)).

       Attorney General Cameron has no connection with the enforcement of the Travel Orders

simply because he is the Attorney General. As contemplated in Ex parte Young, Attorney

Generals are not “connected” with the enforcement of the act simply because of their general

duty to execute all laws. 209 U.S. at 157. It is clear that Governor Beshear is the party that

issued the Governor’s Travel Order, not Attorney General Cameron. Also, the Attorney General

has not enforced the Governor’s Travel Order or shown any desire to do so.

       True, the Attorney General is “the chief law officer of the Commonwealth” with a

responsibility to “exercise all common law duties and authority pertaining to the office of the

Attorney General under the common law, except when modified by statutory enactment.” KRS

§ 15.020. Kentucky law permits the Attorney General to defend a statute’s constitutional

validity, but it also gives him discretion. KRS § 418.075(1); Commonwealth v. Hamilton, 411

S.W.3d 741, 751 (Ky. 2013). Further, Kentucky law does not require the Attorney General to

represent the Commonwealth “where it is made the duty of the Commonwealth’s attorney or

county attorney” instead. KRS § 15.020. The Attorney General admits that his duty includes

defending the constitutionality of state statutes under KRS 418.075(1), but “Plaintiffs do not

challenge the validity of one of the Commonwealth’s statutes.” [R. 17 at 6.] Instead, Plaintiffs

challenge the constitutionality of the Governor’s actions. Id.

       Further, the Governor derives his emergency powers under KRS Chapter 39A, which

does not specifically place enforcement of its provisions on any specific office, including the



                                                  4
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 5 of 10 - Page ID#: 327




Attorney General. Id. In fact, it is the local prosecutors who have the ability and authority to

prosecute a violation of the Governor’s Travel Order. See KRS 15.725. Attorney General

Cameron would only have the ability to prosecute a violation in this matter if a local prosecutor,

the Governor, a court, grandy jury, sheriff, mayor, or majority of a city legislative body would

request his assistance. See KRS §§ 15.190; 15.200. A request of this nature has yet to occur.

       In addition, Attorney General Cameron has made clear throughout this suit that he does

not intend to bring a civil enforcement action against any individual for violating the Governor’s

Travel Orders. [R. 17 at 8.] This would be a rare occurrence as “the Attorney General does not

ordinarily bring civil suits whenever an individual is suspected of violating a law or executive

order.” Id. And, as represented to the Court, the Governor has not contacted Attorney General

Cameron for his assistance in enforcing the Travel Orders. [R. 21.] Therefore, there is no

indication or evidence that Attorney General Cameron has threatened to bring a civil suit

enforcing the Governor’s Travel Orders.

       Overall, the Court finds the Attorney General’s relationship with the challenged Travel

Orders too attenuated to trigger the Ex parte Young exception to the Attorney General’s Eleventh

Amendment immunity. In contrast, McNeilus Truck & Manufacturing, Inc. v. Ohio ex rel.

Montgomery, 226 F.3d 429 (6th Cir. 2000) affirmed the proposition that Young “does not apply

when the defendant official has neither enforced nor threatened to enforce” the challenged

statute. McNeilus also held that the Attorney General is a proper defendant “[w]here there is an

imminent threat of enforcement.” Id. at 437. There, the Attorney General helped enforce

portions of the statute, and the other defendant had threatened to withdraw the plaintiff's license.

So, the Court held both the Attorney General and the other defendant could be sued. Unlike

McNeilus, there is no evidence of a similar “imminent threat” of prosecution by the Attorney



                                                 5
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 6 of 10 - Page ID#: 328




General in the present case. Attorney General Cameron has not enforced or even threatened to

enforce the Travel Orders at issue. In fact, he disagrees with the Governor and is now arguing

that the Travel Orders are unconstitutional. The Court therefore holds that the Attorney General

is not a proper party to this action and must be dismissed as a defendant.

                                                   B

        The Court can now address the more nuanced question before the Court: can the Attorney

General realign as a Plaintiff in this case? As evidenced by the parties’ briefing, there is no

established standard to guide the Court’s determination of whether to grant the present motion to

realign. Typically, a party seeks to realign for reasons other than a simple realization that its

“interests coincide with” the opposing party. For example, courts often grant motions for

realignment when necessary to evaluate diversity jurisdiction, see U.S. Fid. & Guar. Co. v.

Thomas Solvent Co., 955 F.2d 1085, 1089 (6th Cir. 1992), or, in other instances, in order to

control the order of proof. See Moreau v. Oppenheim, 663 F.2d 1300, 1310 (6th Cir. 1981).

That type of procedural maneuvering is clearly distinguishable from the circumstances before

this Court and, as such, the standards set forth in those cases are inapplicable.

        In this case, the Court has already found that Attorney General Cameron is not a proper

Defendant. So, by way of his motion to realign, the Attorney General is, in essence, simply

seeking to intervene as a Plaintiff to protect the interests of the people of Kentucky. 3 [R. 23 at 2

(“The Attorney General’s position, on behalf of the people of Kentucky, is that the Governor has

overstepped the Constitution.”).] Thus, the Court will construe the present “motion to realign”

as a motion for permissive intervention pursuant to Federal Rule of Criminal Procedure

24(b)(1)(B).


3
 Unsurprisingly, existing Plaintiffs M.O. and W.O. consent to the Attorney General’s motion. [R. 23 at 1
n. 1.]
                                                   6
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 7 of 10 - Page ID#: 329




                                                  1

       A party must meet two requirements for permissive intervention: timeliness and a

common question of law or fact. Fed. R. Civ. P. 24(b)(1)(B). The threshold issue is

timeliness. Blount-Hill v. Zelman, 636 F.3d 278, 283–84, 287 (6th Cir. 2011). To determine

timeliness, courts consider five factors:

           (1) the point to which the suit has progressed; (2) for what purpose
           intervention is sought; (3) the length of time preceding the motion during
           which the intervenor knew or reasonably should have known of her interest in
           the case; (4) the prejudice to the original parties due to the intervenor’s failure
           to seek intervention sooner after recognizing her interest was implicated; and
           (5) any unusual circumstances weighing for or against intervention.

Id. No one factor is dispositive; rather the “determination of whether a motion to intervene is

timely should be evaluated in the context of all relevant circumstances.” Stupak–Thrall v.

Glickman, 226 F.3d 467, 472–73 (6th Cir.2000). On the present record, the Court finds that the

Attorney General’s motion to intervene as Plaintiff was timely.

       First, all things considered, this suit has not progressed to a point that counsels against

permissive intervention. In the context of this factor, the key concern is not “the absolute

measure of time between the filing of the complaint and the motion to intervene” but, instead,

“what steps occurred along the litigation continuum during this period of time.” Id. at 475. In

this case, while some progress has been made—namely Plaintiffs filing a motion for preliminary

injunction and the attendant hearing—the litigation has not yet proceeded past the preliminary

stages. Importantly, Attorney General Cameron moved to realign as Plaintiff prior to any

discovery or any ruling on a dispositive motion. Cf. Zelman, 636 at 285 (finding that the first

factor weighed against the proposed intervenors where “extensive progress” had been made in

the litigation, including a ruling granting in part a motion to dismiss and completion of a pretrial


                                                  7
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 8 of 10 - Page ID#: 330




conference).

       Second, the Attorney General states a legitimate purpose in support of realignment as

Plaintiff. In considering the nature of the Attorney General’s role, the Kentucky Supreme Court

has explained more broadly that the Kentucky Attorney General has a “common-law obligation

to protect public rights and interests by ensuring that our government acts legally and

constitutionally.” Commonwealth ex rel. Beshear v. Bevin, 498 S.W.3d 355, 362 (Ky. 2016).

Consistent with this role, Attorney General Cameron now seeks to enjoin enforcement of an

action he believes unconstitutionally infringes on the rights of Kentucky citizens. [R. 23 at 1–2.]

By suing on behalf of “the people of Kentucky,” the Attorney General can plainly protect

interests that the private plaintiffs, M.O. and W.O., may not address.

       Third, the brief length of time preceding the Attorney General’s motion after he was

joined as a Defendant weighs in favor of intervention. This lawsuit was brought on April 2,

2020 and the Attorney General’s motion to realign was filed approximately three weeks later, on

April 27, 2020. [R. 1; R. 23.] In the current context, such a three-week turnaround is

understandable, if not expected. Just as the pandemic has produced an unprecedented

governmental and medical response, it has also produced an uncertain legal landscape. The

Attorney General, like the rest of us, can be excused for taking a brief moment to get his

bearings.

        Fourth, there is no apparent prejudice to the original parties in permitting the Attorney

General to intervene as a Plaintiff. For their part, the existing Plaintiffs consent to the Attorney

General joining their cause. As for Governor Beshear, it appears the only possible prejudice

would be reliance on a previously inconsistent position of the Attorney General. But, until the

recent motion to realign, the Attorney General had expressed no opinion as to the



                                                  8
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 9 of 10 - Page ID#: 331




constitutionality of the Travel Orders. The Attorney General now seeks to argue they are

unconstitutional but, as laid out below, the Governor will have a chance to address such an

argument with full awareness of the Attorney General’s new role as Plaintiff.

       And fifth, the unusual circumstances in this case militate in favor of intervention. As it

concerns everyday American life, an executive order which instructs citizens of one state not to

travel to another state is, at the very least, unusual. And, as noted within the analysis of the

second factor, Kentucky law puts the Attorney General in a unique position to protect the rights

of Kentuckians. The unique circumstances present here weigh in favor of intervention where

such intervention is undertaken to ensure the constitutional rights of Kentuckians.

       Lastly, timeliness aside, the final requirement for permissive intervention is the existence

of a common question of law or fact. Attorney General Cameron easily meets this requirement.

As represented in his motion to realign, he seeks an identical result to the existing Plaintiffs: a

ruling that the Travel Orders are unconstitutional. The outcome of this case depends on that

common question of law. As a matter of procedure, Attorney General Cameron is entitled to

intervene as a Plaintiff in this matter. See Fed. R. Civ. P. 24(b)(1)(B).

                                                 III

       The narrow question of whether the Kentucky Attorney General can sue the Governor of

Kentucky to enjoin the enforcement of certain executive orders has been answered only in part.

Importantly the Court must still address whether, as a constitutional matter, the Attorney General

can establish federal standing. That issue will be addressed by a separate order. But before

addressing that issue, and the propriety of a preliminary injunction more generally, the Court

notes that the Attorney General has expressed an intent to “separately file a brief in support of

the Plaintiffs’ motion for a preliminary injunction.” [R. 33 at 3.] Though the Court does not



                                                  9
Case: 3:20-cv-00023-GFVT Doc #: 34 Filed: 05/05/20 Page: 10 of 10 - Page ID#: 332




require additional briefing, it will allow the Attorney General to do so and, in the interest of

equity, will allow Governor Beshear to file an additional brief in light of the new procedural

posture, if he so chooses. That said, prompt resolution of the motion for pending preliminary

injunction is necessary given the important and pressing nature of this litigation. Either party

must file any additional briefing by the close of business Thursday, May 7, 2020.

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1. Attorney General Cameron’s Motion to Realign, construed as a motion for permissive

intervention [R. 23], is GRANTED; and

       2.   Attorney General Cameron and Governor Beshear may file supplemental briefing,

consistent with the directives of this Order.



       This the 5th day of May, 2020.




                                                 10
